Title: From Thomas Jefferson to Georgia Senators and Representatives, 10 December 1807
From: Jefferson, Thomas
To: Georgia Senators and Representatives


                        
                            Gentlemen
                            
                            Washington Dec. 10. 07
                        
                        Having recieved through the Senators & Representatives of Georgia at the last session of Congress certain
                            resolutions of the legislature of that state approved by the Governor, I take the liberty of returning the inclosed to the
                            Governor through the same channel, & to add for yourselves the assurances of my high respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    